DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 5 change “independently” to - - independent - -;
In claim 12, line 7 change “A1, A2, A3” to - - A1, A2, and A3 - - .

Election/Restrictions
Applicant’s election with traverse of Species 1 (claims 1-20) in the reply filed on 5/26/22 is acknowledged.
Claims 1-20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 4/1/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/11/21, 3/26/21, and 3/29/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation the second vapor phase reactant comprises Bi(AR1R2R3)3, wherein R1, R2, and R3 are independent alkyl groups comprising one or more carbon atoms and A is Si or Ge;
In claim 12, by the limitation the second vapor phase reactant comprises Bi[A1(X1R1R2R3)3][A2(X2R4R5R6)3][A3(X3R7R8R9)3], wherein A1, A2, and A3 can be independently selected to be Si or Ge and wherein R1,R2, R3, R4, R5, R6, R7, R8, and R9, can be independently selected to be alkyl, hydrogen, alkenyl, alkynyl or aryl groups and X1, X2, and X3 can be independently selected to be Si, Ge, N, or O.
Claims 2-11 depend on claim 1.  Claims 13-20 depend on claim 12.
The closest prior art is Park et al. (U.S. 2009/0285986 A1; “Park”) which discloses a cyclical deposition process ([0054]) to form a Bi-containing film using a precursor ([0059], [0069]).  However, Park does not disclose the precursor has a formula comprising Bi(AR1R2R3)3, wherein R1, R2, and R3 are independently alkyl groups comprising one or more carbon atoms and A is Si or Ge or Bi[A1(X1R1R2R3)3][A2(X2R4R5R6)3][A3(X3R7R8R9)3], wherein A1, A2, and A3 can be independently selected to be Si or Ge and wherein R1,R2, R3, R4, R5, R6, R7, R8, and R9, can be independently selected to be alkyl, hydrogen, alkenyl, alkynyl or aryl groups and X1, X2, and X3 can be independently selected to be Si, Ge, N, or O.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        8/8/2022